Citation Nr: 0906441	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-31 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
condition.

2.  Entitlement to service connection for a low back 
condition.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to 
April 1969, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  This case was remanded by the Board 
for further development in March 2008.

The Veteran had perfected an appeal as to the issue of 
service connection for a right knee disorder.  Entitlement to 
service connection for a right knee disorder was granted in a 
July 2008 rating decision.  As that decision represents a 
full grant of the benefit sought with regard to that issue, 
it will not be addressed further in this decision.

The Veteran and his wife testified at an RO hearing in March 
2004.


FINDINGS OF FACT

1.  A chronic left knee disability was not manifested during 
the Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.

2.  A chronic low back disability was not manifested during 
the Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).

2.  A low back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  Service connection will 
be presumed for certain chronic diseases enumerated in 
38 C.F.R. § 3.309, which includes arthritis, if manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

After a thorough review of evidence under a merits analysis, 
the Board finds that service connection for left knee and low 
back disorders is not warranted.  This is so because there is 
no medical evidence of a relationship between the claimed 
disorders and service.

With regard to the left knee, the Veteran contends that he 
has a current left knee disability that is related to an 
incident in service when his knee locked up while on the 
dance floor.  He provided a statement from an individual with 
whom he served who reported that he saw the incident.  
However, the fellow service member did not identify the knee 
that was involved.  The Veteran reported during a 2008 VA 
examination that he could not recall which knee was injured 
in service and that, regardless, both knees became 
symptomatic within 6 months of the dancing incident.

At his April 1969 separation examination, the examiner noted 
the Veteran's report of a 1966 occasion where his right knee 
"popped out" while dancing.  The Veteran also stated on his 
April 1969 "Report of Medical History Form," that he had a 
"trick or locked knee."

Post-service private medical records show that the Veteran 
was treated for pain and swelling on his left knee in 
December 1975.  A VA examination conducted in November 2002 
diagnosed bilateral chondromalacia patellae.  A VA 2008 X-ray 
report showed worsening arthritis of both knees compared to 
X-rays taken in 2002.  VA treatment records dated from 2002 
to 2008 show intermittent complaints of knee pain.

With regard to the low back, the Veteran contends that his 
current back disability is a result of an incident in service 
when he dove into the water and hit bottom.  A fellow service 
member corroborated the diving incident.  Service medical 
records indicate that the Veteran was treated for a mild 
muscle strain over the L3-L4 vertebral area in July 1968.  
Post-service private medical records show that the Veteran 
was treated for back pain in June 1970.  A private x-ray 
study of the Veteran's spine, taken in April 1992, shows 
degenerative changes at L2-L3.  The 2002 VA examination 
diagnosed the Veteran as having mechanical low back pain with 
a history of a remote injury.  A June 2008 VA X-ray showed 
degenerative disc disease of the lumbar spine

The Veteran underwent a VA examination in June 2008.  The 
examiner reviewed the claims files and the Veteran's 
electronic medical records.  After a thorough examination 
(including x-rays), the examiner diagnosed the Veteran with 
degenerative arthritis of the lumbar spine and left knee.  
With regard to both the low back and the left knee, he stated 
that "[i]t is speculative whether [either disorder] is 
related to or had onset during the Veteran's military 
service."  He stated that he could not resolve either issue 
"without resorting to mere speculation."

The record also contains an October 2008 private medical 
record which noted that "the changes at L2-3 are more 
advanced for a gentleman at the age 61."  The physician also 
stated that "the injury of hyperextension could have been 
attributed to the injury in 1967.  The majority of his pain 
that he is currently complaining of is most related to 
degenerative disc disease as evidenced by the mild 
degenerative changes at L4-5 and L5-S1."  This medical 
record is vague and therefore cannot serve as the basis for a 
grant of service connection for the current low back 
disability.

With regard to service connection for arthritis of the left 
knee or low back on a presumptive basis, the evidence fails 
to show that arthritis became evident to a compensable degree 
within the Veteran's first post-service year.  Accordingly, 
service connection on a presumptive basis is denied.
 
With regard to service connection for the claimed 
disabilities on a direct basis, the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1992).  Accordingly, the 2008 VA medical 
opinion does not support the claim.  Further, the 2008 
private medical assessment does not clearly link the 
Veteran's current low back disability with service.

In this case, the Board emphasizes the fact that there was 
only one medical record pertaining to the low back, and only 
one medical record pertaining to the left knee, between 
discharge from active duty service in 1969 and the initial X-
ray confirming arthritis in 1992 with regard to the low back 
and the 2002 diagnosis of chondromalacia patella and 
arthritis of the left knee.  As such, the evidence does not 
support the claims based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

The Board finds that even assuming an injury to the left knee 
and/or low back in service, the preponderance of the evidence 
weighs against a finding that either his current low back or 
left knee disability is related to the in-service injuries.  
The Board stresses to the Veteran that a documented injury in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  The overall facts weigh against 
a finding that any in-service left knee or low back injury 
resulted in chronic disability.  Moreover, the medical 
opinions regarding a possible nexus between the in-service 
injuries and the current disabilities are either unclear or 
are speculative.  Accordingly, service connection may not be 
established.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for left knee and low back 
disabilities must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2002 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2008, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
effective dates.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA treatment records, private 
treatment records, and Social Security Administration (SSA) 
records.  Further, the Veteran submitted additional private 
treatment records.  And he was provided an opportunity to set 
forth his contentions during the hearing before RO personnel 
in March 2004.  Next, specific VA medical opinions pertinent 
to the issues on appeal were obtained in June 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee condition is denied.  

Service connection for a low back condition is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


